Citation Nr: 1507781	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total rating for compensation purposes based upon individual unemployability, for accrued benefits purposes.


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to December 1970.  He died in February 2008.  The appellant in this matter is the Veteran's son.  This matter comes before the Board of Veterans' Appeals (Board) arising from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).

This case was most recently before the Board in June 2011.  At that time the Board remanded claims for service connection for hepatitis C and porphyria cutanea tarda, which were pending at the time of the Veteran's death, so that the RO could adjudicate these issues in the first instance for purposes of accrued benefits.  Subsequently, the RO denied the claims in a July 2011 rating decision.  The appellant has not filed a notice of disagreement as the denial of these claims.  Accordingly, these issues are not before the Board.  See 38 U.S.C.A. 7105(a) (West 2002).

In the June 2011 remand, the Board also directed the RO to provide the appellant with a statement of the case with regards to his claim for entitlement to Dependency and Indemnity Compensation.  The RO issued a statement of the case for the claim in July 2011.  The appellant has not filed a substantive appeal as to this issue and, therefore, the Board does not have jurisdiction over claim for Dependency and Indemnity Compensation benefits.  38 C.F.R. § 20.200 (2014) (an appeal consists of a timely filed notice of disagreement and, after a statement of the case has been furnished, a timely filed substantive appeal).


FINDING OF FACT

The Veteran's only service-connected disability was residuals of a right lobectomy due to lung cancer, rated 30 percent disabling; the evidence does not indicate that he was precluded from securing and following some form of substantially gainful employment as a result of his service-connected disability.


CONCLUSION OF LAW

For the purpose of entitlement to accrued benefits, at the time of the Veteran's death, the criteria for a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.1000, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  A May 2007 letter, sent prior to the initial adjudication of the claim, advised the Veteran of the elements of the notice requirements for his claim for a total disability rating based individual unemployability (TDIU).   

Through a January 2010 letter, the appellant was notified of the information and evidence needed to substantiate a claim for accrued benefits, to include notice of the Veteran's service-connected disability at the time of his death.  He was provided additional notice with respect to his TDIU claim in February 2010 statement of the case.  

Although the appellant was not provided with specific notice as to the type of evidence needed to substantiate a claim for TDIU for accrued benefits purposes, a remand for such notice is not required.  As the appellant is pursuing the deceased Veteran's claim for a TDIU for accrued benefits purposes, additional notification is not required.  The Veterans Benefits Administration (VBA) has indicated that a new notice letter will not be provided to an individual requesting substitution if an adequate notice letter was previously sent to the original claimant.  See VBA Fast Letter 10-30 (Aug. 10, 2010).  The Board is not bound by Department manuals, circulars, or similar administrative issues.  However, the VBA Fast Letter is instructive, particularly in the absence of regulations pertaining to substitution; therefore, given that the May 2007 notice letter to the Veteran was adequate, the appellant does not require additional notification.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the accrued benefits claim.  For accrued benefits purposes, only evidence contained, or constructively contained, in the claims file is for review.  Here, the appropriate evidence is already associated with the claims file.  No further information or evidence is thus required for the claim.

Analysis

The law applicable to accrued benefits provides that certain individuals may be paid periodic monetary benefits (due and unpaid) to which the veteran was entitled at the time of his death under existing ratings or based on evidence in the file or constructively of record at the time of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

The appellant in this case, the Veteran's son, has been recognized as a valid accrued benefits claimant in regards to the appeal for a TDIU that was pending at the time of the Veteran's death.

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show:  (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent. 38 C.F.R. § 4.16(a).  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

Here, the Veteran's only service-connected disability was residuals of a right lobectomy due to lung cancer, which was rated as 30 percent disabling.  Because of his 30 percent rating, the Veteran did not meet the criteria for consideration for entitlement to a TDIU on a schedular basis.  Therefore, a TDIU rating is not assignable under 38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards, a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the appellant essentially claims that at the time of his death, the Veteran was entitled to TDIU benefits due to his service-connected disability.  The record indicates that the Veteran primarily worked as a carpenter following his discharge from the military.  The Veteran reportedly had not worked since approximately 2001 or 2002.   Prior to his death, the Veteran essentially claimed that he was precluded from maintaining employment due to shortness of breath, as well as symptoms associated with multiple nonservice-connected disorders.

During a March 2003 VA respiratory diseases examination, the Veteran reported having undergone a right lobectomy in 2002 following a diagnosis of lung cancer.  He denied having undergone radiation or chemotherapy following the surgery, and instead reported that he had been prescribed inhalers.  According to the Veteran, x-rays since that time failed to show any recurrence of his lung cancer, although he was still being followed for his condition.  He identified his symptoms at that time as dyspnea on exertion and specifically reported experiencing a shortness of breath after walking approximately 1/2 to one block.  The examiner provided a diagnosis of lung cancer status post lobectomy following the physical examination.  No comments were made regarding the Veteran's employability.  

A March 2006 VA examination report shows the assessment of the Veteran's service-connected residuals of a lobectomy disability.  The examiner noted that the Veteran had no further evidence of any malignant disease since he underwent surgery in 2002.  The Veteran only used albuterol on an as needed basis for his lung disability.  Following a physical examination, the examiner determined that there was no evidence of recurrence of the disease and that the Veteran did not appear to have any ongoing symptoms related to his lung cancer.

The Veteran reported during a June 2006 VA general medical examination that he had been unemployed for approximately two to five years due to "health problems."  The examiner noted the Veteran's history of lung cancer status post lobectomy.  His disability was noted to have moderate effects on his ability to perform chores, shopping, and exercise, but had no effect on his other activities of daily living.  

The Board finds that the preponderance of the evidence demonstrates that referral of TDIU for accrued benefits purposes on an extraschedular basis is not warranted.  The Board acknowledges the appellant's belief that he is entitled to a TDIU for accrued benefits purposes.  However, the competent evidence does not support the appellant's assertions or otherwise show that the Veteran was precluded from maintaining substantial employment due to his service-connected disability.  Indeed, the record fails to show objective evidence of any residuals attributable to his service-connected lung cancer status post lobectomy disability prior to his death.  When the lack of objective evidence showing any residual lung conditions is considered along with the Veteran's educational background, training, and prior work experience as a carpenter, the preponderance of the evidence fails to show that the Veteran's residuals of lung cancer disability precluded him from maintaining any type of gainful employment whatsoever.  Essentially, the evidence does not show any factors that would have taken the Veteran's disability picture outside of the norm to have made compensation on a schedular basis inadequate.  Thus, referral for extra-schedular consideration is not appropriate.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

TDIU, for accrued benefits purposes, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


